Citation Nr: 1117008	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  07-20 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for spondylolisthesis and spondylolysis of the lumbar spine with limited motion. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to October 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO) which effectuated a July 2006 Board decision that granted service connection for spondylolisthesis and spondylolysis of the lumbar spine with limited motion; the RO assigned a 20 percent evaluation for that disability effective February 20, 2002.  

In a subsequent June 2007 rating decision, the RO granted an increased 40 percent evaluation for spondylolisthesis and spondylolysis of the lumbar spine effective February 20, 2002.

The Board notes that during the course of this appeal, the Veteran submitted evidence addressing the effect of his service-connected disability on his ability to secure or follow substantially gainful employment.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Therefore, the Board has jurisdiction over the Veteran's claim for a TDIU, and this issue has been added to the current appeal.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.



REMAND

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before the Board will be granted if an appellant expresses a desire for one.  The Veteran indicated in a March 2011 correspondence that he wanted to appear at a Board hearing before a Veterans Law Judge of the Board at his local regional office.  The Veteran has not yet been afforded a hearing in conjunction with his current appeal.  Because Travel Board hearings are scheduled by the RO, the Board is remanding the case for that purpose.  See 38 C.F.R. § 20.704(a) (2010).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing before a Veterans Law Judge of the Board sitting at the RO as soon as it may be feasible.  The RO should send notice of the scheduled hearing to the Veteran, a copy of which should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


